Citation Nr: 0506449	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Service connection for resection of a pituitary adenoma 
(claimed as a brain tumor).

2.  Service connection for hearing loss.

3.  Service connection for lumbar scoliosis (claimed as back 
pain).

4.  Service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active military service from October 1972 to 
January 1974, and subsequent Reserves service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an May 2000 rating decision in which 
the RO denied the benefits sought on appeal.  The veteran 
filed a Notice of Disagreement later in May 2000, the RO 
issued a Statement of the Case in February 2002, and the 
veteran perfected his appeal with the filing of a Substantive 
Appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 2001.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, on his March 2001 VA Form 9, the 
veteran checked a box indicating that he desired a before a 
Member of the Board (Veterans Law Judge) at the RO (travel 
board hearing).  Although the veteran was scheduled to appear 
during a videoconference hearing, before the undersigned, in 
February 2005, the claims file does not reflect any 
correspondence from the veteran requesting a videoconference 
hearing in lieu of the previously requested travel board 
hearing, or a withdrawal of the prior hearing request.  In 
fact, on the date of the scheduled videoconference hearing, 
the veteran reiterated his request for a travel board 
hearing.

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules the veteran for travel board 
hearings, a remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the veteran for a 
travel board hearing in accordance with 
his March 2001 request, or at the 
earliest available opportunity.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



